DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 1/14/21 has been received and considered.  In the response, Applicant amended claims 1 and 2.  Therefore, claims 1-15 are pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crawford et al. (pub. no. 20140309035).
Regarding claim 1, Crawford discloses an entertainment apparatus for a self-driving vehicle (“An interactive system adapted for lean-based control of ride or video game experiences. The system includes a vehicle seat and a motion base with a vehicle base upon which the vehicle seat is mounted. The system includes an actuator assembly moving the vehicle base and seat. A control system interprets sensor input signals and generates control signals to operate the actuator assembly to move the vehicle base and seat. Force sensors positioned in the vehicle seat sense forces applied by the passenger to the vehicle seat and transmit sensor data signals to the control system. The control signals operating the driver assembly are generated based on the sensor data, which is output from left and right sensors provided in a bench of the vehicle seat as well as in a front and a back support to provide X and Y-axis values based on passenger leaning in the vehicle seat”, abstract), 

comprising: a body pressure sensor module installed at right and left symmetric positions of a seat having a seat back and a seat cushion, the body pressure sensor module configured to detect distribution of upper body pressure and lower body pressure of a passenger (“In many implementations, the vehicle seat includes a saddle or bench upon which the passenger sits, and the force sensors include an array of at least one left sensor and one right sensor positioned. Then, the sensor input processor compares a force applied to the at least one left sensor (by the passenger's left buttock and/or left upper thigh) with the force applied to the at least one right sensor (by the passenger's right buttock and/or right upper thigh), whereby direction and magnitude of side-to-side leaning by the passenger in the vehicle seat provides user input for use in controlling the driver assembly”, [0012]); 

a touch pad installed in the seat back or the seat cushion capable of detecting touch pressure of the passenger (“In some implementations, the vehicle seat includes a back restraint/support, with an inner contact surface receiving a front portion of the passenger, and a chest restraint/support, with an inner contact surface receiving a back portion of the passenger. The force sensors include a sensor on the inner contact surface of the back restraint and a sensor on the inner contact surface of the front restraint. Then, the sensor input processor processing includes comparing a force applied to the front restraint sensor with a force applied to the back restraint, whereby direction and magnitude of front-to-back leaning by the passenger in the vehicle seat provides user input for use in controlling the driver assembly”, [0013]); 

a display unit disposed at a position in the vicinity of the seat that the passenger is capable of viewing and configured to display a start image of a game selected by the passenger (“The interactive system may also include a display system displaying images associated with the ride or video game experience. In such an embodiment, the control system generates signals controlling the display system based on the processed sensor data (e.g., a projected or displayed video game image may be altered based on the passenger's amount and direction of leaning in the vehicle seat such as by changing projection direction or angles on a display surface positioned in front of or surrounding the vehicle seat)”, [0014]);

 and a control unit configured to output the start image of the game selected by the passenger to the display unit and to simultaneously control overall execution of the game selected by the passenger based on a detection signal of the body pressure sensor module or a detection signal of the touch pad, or the detection signal of the body pressure sensor module and the detection signal of the touch pad (“The interactive system further may include a display system that may include one or more displays/screens/monitors operable to display images associated with a virtual environment and a sound system for outputting corresponding audio tracks and/or special effect sounds. The display system may operate to give the passenger or operator of the vehicle a visual sense of motion through a digital environment directly related to the physical motion they are presently experiencing based on their control of the vehicle on its motion base”, [0027]; “The interactive system 200 includes a control system 240 that may take the form of a computer or similar electronic device(s) that is adapted for the special purpose of performing the sensor data processing functions and the functions of controlling the display assembly 210 and the motion base 110 in response to the sensor data processing. To this end, the control system 240 is shown to include a processor 242 that functions to execute code or instructions in computer readable media (such as data storage or memory 260) to provide such functions. For example, the processor 242 may execute code to provide the control module 250 that is useful for running a game/show program 262 that provide images that can be provided selectively (e.g., depending on a game state or input from passenger 102) to the projector 230 as shown with game/show signals 263”, [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (pub. no. 20140309035) in view of Brown (pub. no. 20090206641).
Regarding claim 7, it is noted that Crawford does not disclose a display mounted to an articulated link attached at an arm rest.  Brown however, teaches a display mounted to an articulated link attached at an arm rest (“attachment arm support 22 for allowing remote control electronic actuator attachment arm 13 with attaching thin panel personal space media center trifecta combination 2 point of rest-stop”, [0026] and Fig. 6).
Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  Here both Crawford and Brown are directed to entertainment systems with displays.  To use the thin panel personal space media center trifecta as taught by Brown in place of the projector and screen display of Crawford would be to simply substitute one known display type for another to obtain a predictable result. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Crawford invention to use the display of Brown. To do so would allow the system to be used in a space with a smaller footprint thereby increasing the situations in which it could be deployed.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (pub. no. 20140309035) in view of Adams et al. (pub. no. 20080129684).
Regarding claim 8, it is noted that Crawford does not explicitly disclose a display unit selected from avn, head up display or window glass display.  Adams however, teaches a display unit selected from avn, head up display or window glass display (“The infotainment system 20 includes a human machine interface (HMI) for allowing occupants, including the driver 16 and front passenger 18 to interface with the infotainment system 20. The HMI includes a display system 24 for displaying images, including video images, maps, menus, text messages, and other content viewable within first and second viewing windows, according to one embodiment of the present invention. The display system 24 is mounted to a housing 22. The display system 24 has a dual-image display 25 that generates a first image readily viewable by the driver 16 on the left side in a first viewing window, and simultaneously generates a second image readily viewable by a front passenger 18 on the right side in a second different viewing window. However, the display system 24 may include a display 25 providing any of a number of a plurality of viewing windows for generating image content that is viewable within the viewing windows and may vary from the image content of other viewing windows. 

Referring to FIGS. 2 and 3, the infotainment system 20 is further illustrated as seen from the two different viewing windows. In FIG. 2, the display system 24 presents a first image in a first viewing window, such as a navigation map in the first viewing window, for viewing from the left or driver side of the vehicle. In FIG. 3, the display system 24 presents a second image, such as movie video, in the second viewing window for viewing from the right or passenger side of the vehicle. It should be appreciated that the first and second viewing windows presented in FIGS. 2 and 3 may be simultaneously displayed on the display system 24 to provide different image content to the separate viewing windows”, [0023] & [0024]).
Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  Here both Crawford and Adams are directed to entertainment systems with displays.  To use the dashboard mounted infotainment system as taught by Adams in place of the projector and screen display of Crawford would be to simply substitute one known display type for another to obtain a predictable result. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Crawford invention to use the display of Adams. To do so would allow the system to be used in a vehicle thereby increasing the situations in which it could be deployed.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (pub. no. 20140309035) in view of Kubiak et al. (pub. no. 20180339672).
Regarding claims 9 & 10, it is noted that Crawford does not disclose enabling a player to select a particular game among a plurality.   Kubiak however, teaches enabling a player to select a particular game among a plurality (“As illustrated, the cummerbund 26 may include a first display system 60 that may include a screen 62 that may display game options via a graphical user interface (GUI), that the passenger 12 may be able to choose from and engage with (e.g., play) the games. The display system 60 may display the game options via a screen 62 that may include liquid crystal display (LCD), an electroluminescent display (ELD), a cathode ray tube display (CRT), and/or a light emitting diode (LED) display, among many other display options for relaying information to a passenger 12. Furthermore, the first display system 60 may include arrow keys 64 that may enable the passenger to move between game options. The first display system 60 may also include a power button 66 that may be pressed to send a signal indicative of turning on (or off) the first display system 60. In an embodiment, the display system 60 may be a part of the cummerbund 26. Furthermore, the cummerbund may include a mount configured to support a passenger's mobile device (e.g., smart phone, tablet, e-reader, etc.). In such an embodiment, the ride system 10 may connect to the mobile device via a wired or wireless (e.g., Wi-Fi, Bluetooth, Near Field Communication (NFC)) connection. 

   Furthermore, the cummerbund 26 may include a second display system 70 that may display, via the screen 72, the game selected from the first display system 60. As such, in an embodiment, the second display system 70 may include a cursor 74 for navigating and/or providing direction inputs to the game displayed on the screen 72. Furthermore, the second display system 70 may include an array of buttons 76 to facilitate sending inputs to the game with which the passenger 12 may engage while riding in the ride vehicle 14. 

   While the illustrated embodiment of the cummerbund 26 of FIGS. 5 and 6 is discussed with regards to a two screen system for selecting games from a list of game options, it should be understood that the cummerbund 26 may include additional entertainment features. For example, the cummerbund 26 may include a display that shows a perspective view captured by external cameras of the moving ride vehicle 14 and its passengers 12 while the ride vehicle is in operation. In an embodiment, the screens may display the view of a camera positioned in the front of the ride vehicle. Indeed, the cummerbund 26 may include any number of features that the passenger 12 may interact with and/or enhance the ride experience of the passenger 12”, [0041]-[0043]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Crawford and Kubiak are directed location based entertainment systems.  To allow the user to select a particular game to play as part of the ride would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Crawford invention to allow game selection as taught by Kubiak. To do so would be to cater to player preference thereby increasing the perceived entertainment value of the system.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (pub. no. 20140309035) in view of Tran et al. (pub. no. 20180264347).
Regarding claim 15, it is noted that Crawford does not disclose ending game based on a facial expression.  Tran however, teaches ending a computer mediated activity based on a facial expression (“In one embodiment, the camera captures facial expression and a code such as the Microsoft Emotion API takes a facial expression in an image as an input, and returns the confidence across a set of emotions for each face in the image, as well as bounding box for the face, using the Face API. The emotions detected are anger, contempt, disgust, fear, happiness, neutral, sadness, and surprise. These emotions are understood to be cross-culturally and universally communicated with particular facial expressions ... Based on the detected emotion, the exercise can be increased, decreased, or stopped altogether”, [1015]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Crawford and Tran are directed to computer mediated activities. To terminate an activity based on an emotion determined from a facial expression would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Crawford invention to allow game termination based on a facial expression as taught by Tran. To do so would be assist a parent in keeping a child happy even though the parent may not be within arms reach.

Allowable Subject Matter
Claims 2-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on January 14, 2021have been fully considered but they are not entirely persuasive.
The rejection to claims 1-15 based on 35 U.S.C. §112 have been withdrawn based on the current amendments to those claims.
However, new rejections based on newly found prior art are detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715